Title: To Thomas Jefferson from André Pepin, 3 July 1787
From: Pepin, André
To: Jefferson, Thomas



Monseigneur
Paris le mardy 3. jllet. 1787 hotel Dauphin rue de Seine FauxB. St. Gain.

André Pepin, Lieuttenant dans les armées des Etats unis, a L’honneur de vous Exposer qu’à son arrivée En cette ville Vous avez eu la bonté de lui donner le 26. aout der. un passeport pour aller En piemont sa patrie où Ses affaires l’appellaient. Il pensait vendre-là le peu de fortune qui devait lui Etre laissée par ses parents, il a trouvé tous les biens substitués: de sorte qu’il a fait un très long voyage En pure perte; Et il est obligé de remmener une de ses filles qui Est passée en France depuis deux ans avec sa soeur qui a Epousé un français. Son Embaras extreme avec sa fille est de payer son passage. Il ne demande pas qu’on lui En fasse la remise, mais seulement que l’on permette qu’il ne paye qu’en amérique, Et la derniere Table est celle qu’il veut.
A qui faut-il recours dans son malheur? Il ne peut recourir qu’à vous, Monseigneur: il s’est presenté plusieurs fois En votre hotel, mais inutilement. Il ose donc attendre de vous au moins L’honneur d’une audience. Son passeport d’ailleurs aurait besoin d’être rafraîchi. N’abandonnez pas, Monseigneur, un Etranger et un de vos sujets. Il ne peut se dispenser d’attendre que vous l’honoriez d’une réponse.
Il vous présente son plus profond respect, Et Est pour la vie, Monseigneur, Votre très humble et très obéissant Serviteur,

André Pepin

